                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ROBERT O. DINKINS,                               )
                                                 )
               Movant,                           )
                                                 )
         v.                                      )         No. 4:19-CV-1920 CAS
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent,                       )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on movant’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255. The motion is successive and will be denied and

dismissed.1

                                          Background

       On July 8, 2015, a one-count indictment charged movant with felon in possession of a

firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). United States v. Dinkins, Case No.

4:15-CR-314 CEJ (E.D. Mo.). Movant waived his right to a jury trial and requested a bench

trial. At trial, the Court found movant guilty and subsequently sentenced him as an Armed

Career Criminal to 180 months of imprisonment. With the assistance of counsel, movant filed a

timely appeal to the Eighth Circuit Court of Appeals. In his appeal, movant argued that the

District Court erred in finding him guilty of being a felon in possession of a firearm because he

was legally justified in possessing the firearm to protect himself and the community from




1
 Also before the Court is a motion to proceed in forma pauperis. As no filing fee is required in an
action brought pursuant to 28 U.S.C. § 2255, movant’s motion to proceed in forma pauperis will
be denied as moot.
imminent danger. On May 26, 2017, the Eighth Circuit Court of Appeals affirmed the judgment

of the District Court. United States v. Dinkins, 688 F. App’x 408 (8th Cir. 2017).

       Movant filed a motion to vacate his sentence on August 22, 2017. Dinkins v. United

States, Case No. 4:18-CV-2296 CAS (E.D. Mo.). The Court denied and dismissed the motion to

vacate on July 25, 2018. Id.

       The Eighth Circuit denied movant’s application to file a successive habeas petition on

March 29, 2019. Dinkins v. United States, No. 18-3334 (8th Cir. 2019). Movant filed a second

motion to vacate on June 11, 2019. Dinkins v. United States, 4:19-CV-1839 CAS. In his motion

to vacate, movant alleged: (1) his counsel was ineffective for failing to raise a claim that his

sentence was unconstitutional under Johnson v. United States, 135 S.Ct. 2551 (2015)2; (2) his

predicate crimes under the Armed Career Criminal Act did not qualify as “crimes of violence”

such that he should have received a Chapter Four Enhancement under the provisions of 18

U.S.C. § 924(e); and (3) in light of the aforementioned arguments he was innocent of the crimes

he was convicted.3 The Court denied movant’s motion to vacate as successive and dismissed his

action on June 27, 2019. Id.

                                           Discussion

       On July 8, 2019, movant filed a second motion to vacate. In the instant motion, movant

asserts that the recent Supreme Court case of Rehaif v. United States, 139 S.Ct. 2191 (2019),

allows for a new challenge to his conviction and sentence. He asserts that he is actually innocent

of his crimes under Rehaif.


2
 Movant argued that his public defender should have litigated the applicability of his predicate
offenses under the Armed Career Criminal Act.
3
 The Court noted in dismissing his application for relief that movant brought these arguments in
his application to file a successive habeas petition in the Eighth Circuit Court of Appeals.
Dinkins v. United States, No. 18-3334 (8th Cir. 2019).
                                               -2-
       The Supreme Court held in Rehaif that under § 922(g)(5)(A), a person “illegally or

unlawfully in the United States,” must know of both this status and his or her possession of a

firearm to “knowingly violate [ ]” the ban in 18 U.S.C. § 922(g) on certain categories of persons

possessing firearms. Justice Breyer’s opinion for the majority of the Supreme Court reversed the

Eleventh Circuit’s holding that the “knowingly” element applied only to the possession of the

firearm. 139 S.Ct. at 2194. Thus, the Supreme Court held, the word “knowingly” applies to the

“possession element” in the statute, as well as the “status element.” Id.

       The Court has reviewed movant’s Presentence Report and there is no indication that he

was “illegally or unlawfully in the United States.” Rather, he was reportedly born in Detroit,

Michigan. Moreover, at trial, movant was already found guilty of “knowingly” being in

possession of a firearm. Therefore, there is no indication that the recent Supreme Court case of

Rehaif applies to him.4

       Regardless, this Court is bound by the jurisdictional requirements in 28 U.S.C. § 2244(a)

and § 2255(h). District courts may not entertain a second or successive motions to vacate unless

they have first been certified by the court of appeals. The instant motion to vacate has not been

certified by the Court of Appeals for the Eighth Circuit. As a result the Court may not grant the

requested relief and this action must be denied and dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion to proceed in forma pauperis is

DENIED as moot. [Doc. 2]




4
 The Court notes that there is no indication that Rehaif v. United States, 139 S.Ct. 2191 (2019)
was made retroactively applicable on collateral review. See Teague v. Lane, 489 U.S. 288, 303
(1989).
                                                -3-
       IT IS FURTHER ORDERED that movant’s motion to vacate, set aside or correct

sentence is DENIED AND DISMISSED as successive. [Doc. 1]

       IT IS FURTHER ORDERED that movant’s motion for appointment of counsel is

DENIED as moot. [Doc. 3]

       IT IS FURTHER ORDERED that movant’s motion for service of process is DENIED.

[Doc. 4]

       IT IS FURTHER ORDERED that movant’s request for the Court to take notice of the

recent Supreme Court decision of Rehaif v. United States, 139 S.Ct. 2191 (2019) is GRANTED.

The Court addressed movant’s arguments herein.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.




                                            CHARLES A. SHAW
                                            UNITED STATES DISTRICT JUDGE


       Dated this 26th day of July, 2019.




                                            -4-
